Case 20-33113-KRH              Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                          Desc Main
                                       Document    Page 1 of 44


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     RETAIL GROUP, INC., et al.,1                                          )     Case No. 20-33113 (KRH)
                                                                           )
                               Reorganized Debtors.                        )     (Jointly Administered)
                                                                           )

      NOTICE OF FILING OF REVISED PROPOSED ORDER SUSTAINING THE PLAN
         ADMINISTRATOR’S THIRTY-FIRST OMNIBUS OBJECTION TO CLAIMS
      (NO LIABILITY LEASE CLAIMS AND PARTIALLY SATISFIED LEASE CLAIMS)

        PLEASE TAKE NOTICE that on July 27, 2021, Jackson Square Advisors LLC, in its
 capacity as the plan administrator (the “Plan Administrator”) of the above-captioned debtors and
 debtors in possession (collectively, the “Debtors,” and after the effective date of the chapter 11 plan
 confirmed in these cases, the “Reorganized Debtors”) filed The Plan Administrator’s Thirty-First
 Omnibus Objection to Claims (No Liability Lease Claims and Partially Satisfied Lease Claims) (the
 “Objection”) [Docket No. 2333], which includes a proposed form of order (the “Proposed Order”).

        PLEASE TAKE FURTHER NOTICE that the Plan Administrator is hereby filing a
 revised proposed Order Sustaining The Plan Administrator’s Thirty-First Omnibus Objection to
 Claims (No Liability Lease Claims and Partially Satisfied Lease Claims) (the “Revised Proposed
 Order”), which is attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redline of
 the Revised Proposed Order as compared to the Proposed Order.

        PLEASE TAKE FURTHER NOTICE that copies of the Objection, the Revised
 Proposed Order, and all other documents filed in these chapter 11 cases are available free of charge
 by:    (a)    visiting     the    Reorganized        Debtors’      restructuring     website      at

 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Reorganized Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized
        Debtors’ service address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH       Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48               Desc Main
                                Document    Page 2 of 44



 https://cases.primeclerk.com/ascena and/or (b) by calling (877) 930-4319 (toll free) or, for
 international callers, or (347) 817-4076 (international). You may also obtain copies of any
 pleadings filed in these chapter 11 cases for a fee via PACER at: http://www.vaeb.uscourts.gov in
 accordance with the procedures and fees set forth therein.


 Dated: September 3, 2021


 /s/ Olya Antle
 COOLEY LLP
 Cullen D. Speckhart (VSB 79096)
 Olya Antle (VSB 83153)
 1299 Pennsylvania Avenue, NW, Suite 700
 Washington, DC 20004-2400
 Telephone:     (202) 842-7800
 Facsimile:     (202) 842-7899
 Email:         cspeckhart@cooley.com
                oantle@cooley.com

 Counsel to the Plan Administrator
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                            Document    Page 3 of 44



                                  EXHIBIT A

                             Revised Proposed Order
Case 20-33113-KRH               Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                             Desc Main
                                        Document    Page 4 of 44


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     RETAIL GROUP, INC., et al.,1                                             )    Case No. 20-33113 (KRH)
                                                                              )
                                Reorganized Debtors.                          )    (Jointly Administered)
                                                                              )

              ORDER SUSTAINING THE PLAN ADMINISTRATOR’S THIRTY-FIRST
                           OMNIBUS OBJECTION TO CLAIMS
                          (NO LIABILITY LEASE CLAIMS AND
                        PARTIALLY SATISFIED LEASE CLAIMS)
              Upon the objection (the “Objection”)2 of Jackson Square Advisors LLC, in its capacity as

 the Plan Administrator of the above-captioned reorganized debtors (collectively, the “Debtors”),

 for entry of an order (this “Order”), modifying, disallowing and expunging Proofs of Claim set

 forth on Schedules 1–2 attached hereto, all as more fully set forth in the Objection; and upon the

 Esposito Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Standing Order of Reference from the United States District Court for

 the Eastern District of Virginia, dated August 15, 1984; and that this Court may enter a final order



 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized Debtors’ service
        address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.

 2
        Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Objection [Docket
        No. 2333].

                                                             1
 253950457 v1
Case 20-33113-KRH        Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                  Desc Main
                                 Document    Page 5 of 44



 consistent with Article III of the United States Constitution; and this Court having found that venue

 of this proceeding and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and

 1409; and this Court having found that the relief requested in the Objection is in the best interests

 of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

 that the Plan Administrator’s notice of the Objection and opportunity for a hearing on the Objection

 were appropriate under the circumstances and no other notice need be provided; and this Court

 having reviewed the Objection; and this Court having determined that the legal and factual bases

 set forth in the Objection establish just cause for the relief granted herein; and upon all of the

 proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      The No Liability Lease Claims set forth on the attached Schedule 1 are hereby

 disallowed and expunged in their entirety.

        3.      The Administrative Portion of each of the Partially Satisfied Lease Claims set forth

 on the attached Schedule 2 is hereby disallowed and expunged; provided that this Order will not

 affect the unsecured amounts identified on Schedule 2 attached hereto in the column titled

 “Modified Claims.” All parties’ rights are reserved with respect to the Modified Claims, including

 the Plan Administrator’s right to file a further objection and seek disallowance thereof and the

 GUC Trust’s right to object to the unsecured amounts identified on Schedule 2.

        4.      The Plan Administrator’s objection to the Disputed Claims addressed in the

 Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

 Order shall be deemed a separate order with respect to each claim. Any stay of this Order pending

 appeal by any claimant subject to this Order shall only apply to the contested matter that involves



                                                  2
Case 20-33113-KRH        Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                    Desc Main
                                 Document    Page 6 of 44



 such claimant and shall not act to stay the applicability or finality of this Order with respect to the

 other contested matters covered hereby.

        5.      Nothing in this Order shall affect the Plan Administrator’s right to object to any of

 the Modified Claims or any other Proofs of Claim at a future date.

        6.      The Claims Agent is authorized and directed to modify the claims register in

 accordance with entry of the relief granted in this Order.

        7.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

 amount of any particular claim against a Debtor entity; (b) a waiver of the Plan Administrator’s or

 any other party in interest’s right to dispute any particular claim on any grounds; (c) a promise or

 requirement to pay any particular claim; (d) an implication or admission that any particular claim

 is of a type specified or defined in this Order or the Objection; (e) a request or authorization to

 assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

 waiver or limitation of the Plan Administrator’s or any other party in interest’s rights under the

 Bankruptcy Code or any other applicable law; or (g) a concession by the Plan Administrator or

 any other party in interest that any liens (contractual, common law, statutory, or otherwise)

 satisfied pursuant to this Order are valid and the Plan Administrator and all other parties in interest

 expressly reserve their rights to contest the extent, validity, or perfection or to seek avoidance of

 all such liens. Any payment made pursuant to this Order should not be construed as an admission

 as to the validity, priority, or amount of any particular claim or a waiver of the Plan Administrator’s

 or any other party in interest’s rights to subsequently dispute such claim.

        8.      The Plan Administrator is authorized to take all actions necessary to effectuate the

 relief granted in this Order in accordance with the Objection.



                                                   3
Case 20-33113-KRH       Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                  Desc Main
                                Document    Page 7 of 44



        9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  Dated: __________
  Richmond, Virginia                                  United States Bankruptcy Judge




                                                  4
Case 20-33113-KRH              Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                       Document    Page 8 of 44


  WE ASK FOR THIS:

  /s/ Cullen D. Speckhart
  COOLEY LLP
  Cullen D. Speckhart (VSB 79096)
  Olya Antle (VSB 83153)
  1299 Pennsylvania Avenue, NW, Suite 700
  Washington, DC 20004-2400
  Telephone:      (202) 842-7800
  Facsimile:      (202) 842-7899

  Counsel to the Plan Administrator


                                         CERTIFICATION OF ENDORSEMENT
                                      UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Cullen D. Speckhart




                                                              5
 253950457 v1
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                            Document    Page 9 of 44



                                   Schedule 1

                            No Liability Lease Claims




 253950457 v1
                                Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                             Document       Page 10 of 44
                                                                         Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirty-First Omnibus Claims Objection
                                                                       Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                 ASSERTED CLAIM
    NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
1   156 FIFTH AVENUE CORP.                                                                     2/18/2021       20-33122 (KRH) Ann, Inc.                                 6204          $ 32,289.54*
    C/O SPOTTS FAIN PC
    411 E. FRANKLIN ST., STE. 600
    RICHMOND, VA 23219

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

2   156 FIFTH AVENUE CORP.                                                                     2/18/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6194          $ 32,289.54*
    C/O SPOTTS FAIN PC
    411 E. FRANKLIN ST., STE. 600
    RICHMOND, VA 23219

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

3   171 EAST 84TH OWNERS LLC                                                                   3/12/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6281           $ 46,475.41
    C/O PATRICK MILNER
    GARAGE MANAGEMENT COMPANY
    770 LEXINGTON AVE, 11TH FLOOR
    NEW YORK, NY 10065

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

4   171 EAST 84TH OWNERS, LLC                                                                  1/19/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    5840           $ 36,501.00
    C/O CHAPMAN CONSULTING LLC
    770 LEXINGTON AVENUE 11TH FLOOR
    NEW YORK, NY 10065

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

5   BELDEN PARK DELAWARE, LLC                                                                  1/18/2021       20-33170 (KRH) Tween Brands, Inc.                        5474           $ 14,055.56
    C/O ROBERT L. STARK ENTERPRISES, INC.
    629 EUCLID AVE, SUITE 1300
    CLEVELAND, OH 44114

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

6   BRANDON SHOPPING CENTER PARTNERS LTD.                                                      1/14/2021       20-33170 (KRH) Tween Brands, Inc.                        5314              $ 880.79
    C/O BARCLAY DAMON, LLP
    ATTN: NICLAS A. FERLAND, ESQ.
    545 LONG WHARF DRIVE, 9TH FLOOR
    NEW HAVEN, CT 06511

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




           * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 1 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 11 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
7    BRE THRONE GARNER TOWNE SQUARE LP                                                          1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5675             $ 185.91
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

8    CAMDEN VILLAGE LLC                                                                         1/15/2021       20-33136 (KRH) Ascena Retail Holdings, Inc.              5399           $ 11,779.19
     C/O LA PIETRA AND NERLAND
     GREGORY NERLAND
     ONE KAISER PLAZA, SUITE 1015
     OAKLAND, CA 94612

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

9    CAPITAL AUGUSTA PROPERTIES LLC                                                             1/18/2021       20-33154 (KRH) Lane Bryant, Inc.                         5635            $ 4,631.35
     GOULSTON & STORRS PC
     C/O VANESSA P. MOODY
     400 ATLANTIC AVENUE
     BOSTON, MA 02110

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

10   COLISEUM SHOPPES LP                                                                        1/13/2021       20-33158 (KRH) Catherines, Inc.                          5251            $ 3,600.19
     JOHN R. HUMPHREY
     TAFT STETTINIUS & HOLLISTER LLP
     ONE INDIANA SQUARE
     SUITE 3500
     INDIANAPOLIS, IN 46204

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

11   CPT CREEKSIDE TOWN CENTER, LLC                                                             1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5779           $ 10,683.02
     CLARK HILL PLC
     C/O DAVID M. BLAU, ESQ.
     151 S. OLD WOODWARD AVE., STE. 200
     BIRMINGHAM, MI 48009

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

12   CPT PEACHTREE FORUM I, LLC                                                                 3/23/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6312            $ 3,894.89
     C/O DAVID B. KITCHENS, ESQUIRE
     KITCHENS KELLEY GAYNES P.C.
     GLENRIDGE HIGHLANDS ONE, SUITE 800
     5555 GLENRIDGE CONNECTOR
     ATLANTA, GA 30342

     Reason: No liability exists on the Debtors' books and records. The liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.

            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 2 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 12 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                   ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                    CLAIM #       AMOUNT
13   CTC GILBERT PHASE 1, L.L.C.                                                                1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                          5753            $ 7,817.14
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

14   DEVIL'S LAKE ROAD, LLC                                                                     1/18/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    5578            $ 7,010.22
     LOUIS F. SOLIMINE - THOMPSON HINE LLP
     312 WALNUT STREET-14TH FLOOR
     CINCINNATI, OH 45202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

15   EKLECCO NEWCO LLC                                                                          1/15/2021       20-33154 (KRH) Lane Bryant, Inc.                          5369            $ 484.35*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

16   EKLECCO NEWCO LLC                                                                          1/15/2021       20-33170 (KRH) Tween Brands, Inc.                         5372              $ 9.90*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

17   ENVISION USA (STL), LLC                                                                    1/19/2021       20-33158 (KRH) Catherines, Inc.                           5756            $ 1,071.47
     C/O CKE PROPERTIES
     1480 WOODSTONE DR., SUITE 215
     ST.CHARLES, MO 63304

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

18   FAIRLANE 28, LLC                                                                           1/19/2021       20-33158 (KRH) Catherines, Inc.                           5883            $ 6,375.90
     C/O DAVID M. BLAU, ESQ.
     CLARK HILL PLC
     151 S. OLD WOODWARD AVE., STE. 200
     BIRMINGHAM, MI 48009

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.



            * Indicates claim contains unliquidated and/or undetermined amounts                                                                            Page 3 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 13 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
19   FOX VALLEY MALL, LLC                                                                       1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5901               $ 26.06
     BALLARD SPAHR LLP
     C/O DUSTIN P. BRANCH, ESQ.
     2029 CENTURY PARK EAST, SUITE 1400
     LOS ANGELES, CA 90067-2915

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

20   FR RIVERPOINT, LLC                                                                         1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5725                $ 1.07
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FL.
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

21   GALLERIA MALL INVESTORS, LP                                                                2/19/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6205             $ 990.71
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

22   GARDEN CITY OWNER LLC                                                                       3/8/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6269           $ 10,220.36
     C/O VANESSA P. MOODY
     GOULSTON & STORRS PC
     400 ATLANTIC AVENUE
     BOSTON, MA 02110

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

23   GOVERNOR PLAZA ASSOCIATES                                                                  1/19/2021       20-33158 (KRH) Catherines, Inc.                          5863                $ 4.71
     ATTN: LESLIE C. HEILMAN, ESQ.
     C/O BALLARD SPAHR LLP
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

24   GREENWOOD PLACE COMMONS, LP                                                                1/13/2021       20-33158 (KRH) Catherines, Inc.                          5248            $ 2,764.23
     JOHN R. HUMPHREY
     TAFT STETTINIUS & HOLLISTER LLP
     ONE INDIANA SQUARE
     SUITE 3500
     INDIANAPOLIS, IN 46204

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.


            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 4 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 14 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
25   HVTC, LLC                                                                                  1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5912            $ 5,190.12
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

26   IREIT FLOWOOD DOGWOOD, L.L.C.                                                              1/13/2021       20-33170 (KRH) Tween Brands, Inc.                        5244            $ 703.15*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

27   IREIT WEST VALLEY CITY LAKE PARK, L.L.C.                                                   1/13/2021       20-33154 (KRH) Lane Bryant, Inc.                         5252            $ 554.37*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

28   MN-CRYSTAL CENTER-QRX, LLC                                                                 1/13/2021       20-33158 (KRH) Catherines, Inc.                          5240            $ 220.42*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

29   OLD ORCHARD URBAN LIMITED PARTNERSHIP                                                      1/14/2021       20-33170 (KRH) Tween Brands, Inc.                        5326            $ 1,367.71
     C/O BARCLAY DAMON, LLP
     ATTN: NICLAS A. FERLAND, ESQ.
     545 LONG WHARF DRIVE, 9TH FLOOR
     NEW HAVEN, CT 06511

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 5 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 15 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                       ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                      CLAIM #         AMOUNT
30   PSLP LLC, A NEW JERSEY LIMITED LIABILITY COMPANY, SUCCESSOR BY                              4/1/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                        6353             $ 1,744.04
     MERGER TO PALMER SQUARE LIMITED PARTNERSHIP
     CLARK HILL PLC
     C/O NELSON O. ROPKE
     500 WOODWARD AVENUE
     SUITE 3500
     DETROIT, MI 48226

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

31   PYRAMID WALDEN COMPANY, LP                                                                 1/15/2021       20-33170 (KRH) Tween Brands, Inc.                            5390             $ 379.73*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

32   RAMCO JACKSONVILLE LLC                                                                     1/19/2021       20-33158 (KRH) Catherines, Inc.                              5897           $ 12,657.98*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

33   RLP DEVELOPMENT COMPANY                                                                    2/12/2021       20-33113 (KRH) Ascena Retail Group, Inc.                     6188            $ 13,854.18
     514 EAST VANDALIA
     EDWARDSVILLE, IL 62025

     Reason: No liability exists on the Debtors' books and records on account of a Maurices Incorporated lease. Maurices Incorporated is not a legal entity in this bankruptcy case.

34   SALMON RUN SHOPPING CENTER, L.L.C.                                                         1/15/2021       20-33170 (KRH) Tween Brands, Inc.                            5368             $ 362.32*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                              Page 6 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 16 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
35   SANGERTOWN SQUARE, L.L.C.                                                                  1/15/2021       20-33170 (KRH) Tween Brands, Inc.                        5391           $ 1,050.29*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

36   SP PORTERS VALE, LLC                                                                       1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5613              $ 222.31
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH F
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

37   STUYVESANT PLAZA                                                                           9/21/2020       20-33132 (KRH) AnnTaylor Retail, Inc.                    1956          $ 774,229.85
     4 TOWER PLACE
     SUITE 101
     ALBANY, NY 12203

     Reason: No liability exists on the Debtors' books and records. The lease associated with this claim was assumed and assigned to Premium Brands Opco LLC.

38   TOWNE CENTER VENTURE, L.L.P.                                                               1/19/2021       20-33158 (KRH) Catherines, Inc.                          5782            $ 1,885.06
     2001 KIRBY DRIVE, SUITE 610
     HOUSTON, TX 77019

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

39   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33115 (KRH) Charming Shoppes, Inc.                    6361            $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

40   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33115 (KRH) Charming Shoppes, Inc.                    6362            $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.



            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 7 of 8
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 17 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                   ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                    CLAIM #       AMOUNT
41   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    6359             $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

42   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    6365             $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

43   WRIT 1140, LLC                                                                             3/24/2021       20-33113 (KRH) Ascena Retail Group, Inc.                  6323            $ 41,256.81
     C/O WASHREIT
     1775 EYE STREET NW, SUITE 1000
     WASHINGTON, DC 20006

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

                                                                                                                                                                    TOTAL              $ 1,116,972.89*




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                            Page 8 of 8
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                           Document    Page 18 of 44



                                    Schedule 2

                          Partially Satisfied Lease Claims




 253950457 v1
                                    Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                            Retail Group, Inc. 20-33113
                                                                                 Document       Page 19(KRH)
                                                                                                           of 44
                                                                           Thirty-First Omnibus Claims Objection
                                                                           Schedule 2 - Partially Satisfied Claims
                                                                                     ASSERTED CLAIMS                                                             MODIFIED CLAIMS
    NAME                                     CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                       DEBTOR               PRIORITY            AMOUNT
                                                                                                 STATUS                                                                  STATUS
1   ASH TREE SQUARE, LLC                     3077          Lane Bryant, Inc.                   Administrative                  $460.68 Lane Bryant, Inc.               Administrative                 $0.00
    C/O MANCO ABBOTT
    P.O BOX 9440                                           Lane Bryant, Inc.                   Unsecured                  $224,227.10 Lane Bryant, Inc.                Unsecured                $224,227.10
    FRESNO, CA 93792-9440
                                                                                               Subtotal                   $224,687.78                                  Subtotal                 $224,227.10

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

2   BELLEVUE SQUARE, LLC                     6236          AnnTaylor Retail, Inc.              Administrative                  $783.00 AnnTaylor Retail, Inc.          Administrative                 $0.00
    NOLD MUCHINSKY PLLC
    10500 NE 8TH STREET, SUITE 930                         AnnTaylor Retail, Inc.              Unsecured                  $496,901.17 AnnTaylor Retail, Inc.           Unsecured                $496,901.17
    BELLEVUE, WA 98004
                                                                                               Subtotal                   $497,684.17                                  Subtotal                 $496,901.17

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

3   BFW/HOWELL ASSOCIATES, LLC               943           Tween Brands, Inc.                  Administrative                $6,459.96 Tween Brands, Inc.              Administrative                 $0.00
    570 DELAWARE AVE
    BUFFALO, NY 14202                                      Tween Brands, Inc.                  Unsecured                  $143,984.69 Tween Brands, Inc.               Unsecured                $143,984.69

                                                                                               Subtotal                   $150,444.65                                  Subtotal                 $143,984.69

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

4   CRAIG REALTY GROUP-TULARE,               2557          Lane Bryant #6243, Inc.             Administrative               $71,512.96 Lane Bryant #6243, Inc.         Administrative                 $0.00
    LLC
    CRAIG REALTY GROUP; ATTN: T.                           Lane Bryant #6243, Inc.             Unsecured                  $100,175.38 Lane Bryant #6243, Inc.          Unsecured                $100,175.38
    SWAN
    4100 MACARTHUR BLVD., STE. 100                                                             Subtotal                   $171,688.34                                  Subtotal                 $100,175.38
    NEWPORT BEACH, CA 92660

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

5   CRAIG REALTY GROUP-TULARE,               2730          Tween Brands, Inc.                  Administrative               $67,057.07 Tween Brands, Inc.              Administrative                 $0.00
    LLC
    ATTN: T. SWAN                                          Tween Brands, Inc.                  Unsecured                    $27,814.36 Tween Brands, Inc.              Unsecured                 $27,814.36
    4100 MACARTHUR BLVD., STE. 100
    NEWPORT BEACH, CA 92660                                                                    Subtotal                     $94,871.43                                 Subtotal                  $27,814.36

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

6   DULLES 28 RETAIL CENTRE GROUP            228           Tween Brands, Inc.                  Administrative                $2,535.85 Tween Brands, Inc.              Administrative                 $0.00
    L.L.C.
    LERNER CORPORATION                                     Tween Brands, Inc.                  Unsecured                    $81,517.82 Tween Brands, Inc.              Unsecured                 $81,517.82
    2000 TOWER OAKS BLVD., 8TH
    FLOOR                                                                                      Subtotal                     $84,053.67                                 Subtotal                  $81,517.82
    ROCKVILLE, MD 20852

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.


                                                                                                                                                                                        Page 1 of 4
                                    Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                         Desc Main
                                                                            Retail Group, Inc. 20-33113
                                                                                 Document       Page 20(KRH)
                                                                                                           of 44
                                                                           Thirty-First Omnibus Claims Objection
                                                                           Schedule 2 - Partially Satisfied Claims
                                                                                      ASSERTED CLAIMS                                                                MODIFIED CLAIMS
    NAME                                      CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                          DEBTOR                   PRIORITY              AMOUNT
                                                                                                  STATUS                                                                         STATUS
7   DULLES TOWN CENTER MALL L.L.C. 747                     Tween Brands, Inc.                   Administrative                $7,406.83 Tween Brands, Inc.                     Administrative                     $0.00
    LERNER CORPORATION
    2000 TOWER OAKS BLVD., 8TH                             Tween Brands, Inc.                   Unsecured                  $305,213.37 Tween Brands, Inc.                      Unsecured                  $305,213.37
    FLOOR
    ROCKVILLE, MD 20852                                                                         Subtotal                   $312,620.20                                         Subtotal                   $305,213.37

    REEP-RTL DTC VA LLC AS
    TRANSFEREE OF DULLES TOWN
    CENTER MALL L.L.C.
    ATTN: ALAN RUBENSTEIN
    DULLES TOWN CENTER
    C/O REAL ESTATE
    51 MADISON AVENUE, 9TH FL
    NEW YORK, NY 10010-1603

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

8   FORUM LONE STAR, L.P.                     5503         Tween Brands, Inc.                   Administrative                $6,898.84 Tween Brands, Inc.                     Administrative                     $0.00
    C/O JASPAN SCHLESINGER LLP
    300 GARDEN CITY PLAZA, 5TH                             Tween Brands, Inc.                   Unsecured                    $40,463.16 Tween Brands, Inc.                     Unsecured                    $40,463.16
    FLOOR
    GARDEN CITY, NY 11530                                                                       Subtotal                     $47,362.00                                        Subtotal                     $40,463.16

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

9   HAMMOND SQUARE, L.L.C                     3343         Tween Brands, Inc.                   Administrative               $12,545.01 Tween Brands, Inc.                     Administrative                     $0.00
    ATTN: JUSTIN R. GLENN
    ADAMS AND REESE LLP                                    Tween Brands, Inc.                   Unsecured                    $20,863.83 Tween Brands, Inc.                     Unsecured                    $20,863.83
    701 POYDRAS STREET, SUITE 4500
    NEW ORLEANS, LA 70139                                                                       Subtotal                     $33,408.84                                        Subtotal                     $20,863.83

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

10 HG GALLERIA, LLC                           2156         Tween Brands, Inc.                   Administrative               $31,276.40 Tween Brands, Inc.                     Administrative                     $0.00
    SIMON PROPERTY GROUP -
    BANKRUPTCY                                             Tween Brands, Inc.                   Unsecured                $1,087,284.18 Tween Brands, Inc.                      Unsecured                $1,087,284.18
    225 WEST WASHINGTON STREET
    INDIANAPOLIS, IN 46204                                                                      Subtotal                 $1,118,560.58                                         Subtotal                 $1,087,284.18

    Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
    books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
11 HIGHLAND COMMONS ASSOCIATES, 1317                       Lane Bryant, Inc.                    Administrative                $5,492.11 Lane Bryant, Inc.                      Administrative                     $0.00
    LLC
    570 DELAWARE AVE                                       Lane Bryant, Inc.                    Unsecured                  $220,141.79 Lane Bryant, Inc.                       Unsecured                          $0.00*
    BUFFALO, NY 14202
                                                                                                Subtotal                   $225,633.90                                         Subtotal                           $0.00

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.                         *Amount modified to $0 per Order Dkt. No. 2252


                                                                                                                                                                                                 Page 2 of 4
                                   Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                         Desc Main
                                                                           Retail Group, Inc. 20-33113
                                                                                Document       Page 21(KRH)
                                                                                                          of 44
                                                                          Thirty-First Omnibus Claims Objection
                                                                          Schedule 2 - Partially Satisfied Claims
                                                                                     ASSERTED CLAIMS                                                                MODIFIED CLAIMS
   NAME                                      CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                          DEBTOR                   PRIORITY              AMOUNT
                                                                                                 STATUS                                                                         STATUS
12 L.I. PORTFOLIO HOLDINGS, LLC              6126         AnnTaylor Retail, Inc.               Administrative               $10,451.51 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   DUSTIN P. BRANCH, ESQ.
   BALLARD SPAHR LLP                                      AnnTaylor Retail, Inc.               Unsecured                  $381,170.61 AnnTaylor Retail, Inc.                  Unsecured                  $381,170.61
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                        Subtotal                   $391,622.12                                         Subtotal                   $381,170.61
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

13 LINCOLN PLAZA CENTER, L.P.                2585         AnnTaylor Retail, Inc.               Administrative                $4,191.49 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   SIMON PROPERTY GROUP -
   BANKRUPTCY                                             AnnTaylor Retail, Inc.               Unsecured                  $125,163.86 AnnTaylor Retail, Inc.                  Unsecured                  $125,163.86
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                   $129,355.35                                         Subtotal                   $125,163.86

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
14 MALL AT MONTGOMERY, L.P.                  2568         AnnTaylor Retail, Inc.               Administrative               $10,826.40 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   SIMON PROPERTY GROUP -
   BANKRUPTCY                                             AnnTaylor Retail, Inc.               Unsecured                  $379,504.11 AnnTaylor Retail, Inc.                  Unsecured                  $379,504.11
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                   $390,330.51                                         Subtotal                   $379,504.11

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
15 PIER PARK, LLC                            3310         Tween Brands, Inc.                   Administrative                $1,743.89 Tween Brands, Inc.                     Administrative                     $0.00
   SIMON PROPERTY GROUP
   ATTN: BANKRUPTCY                                       Tween Brands, Inc.                   Unsecured                    $85,871.14 Tween Brands, Inc.                     Unsecured                    $85,871.14
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                     $87,615.03                                        Subtotal                     $85,871.14

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
16 PREP HILLSIDE REAL ESTATE LLC             5300         Tween Brands, Inc.                   Administrative                  $224.95 Tween Brands, Inc.                     Administrative                     $0.00
   MEAGAN D. WEBB
   DIRECTOR OF LEGAL SERVICES                             Tween Brands, Inc.                   Unsecured                  $108,014.14 Tween Brands, Inc.                      Unsecured                  $108,014.14
   5905 E. GALBRAITH RD.
   SUITE 1000                                                                                  Subtotal                   $108,239.09                                         Subtotal                   $108,014.14
   CINCINNATI, OH 45236

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




                                                                                                                                                                                                Page 3 of 4
                                   Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                           Retail Group, Inc. 20-33113
                                                                                Document       Page 22(KRH)
                                                                                                          of 44
                                                                          Thirty-First Omnibus Claims Objection
                                                                          Schedule 2 - Partially Satisfied Claims
                                                                                    ASSERTED CLAIMS                                                            MODIFIED CLAIMS
   NAME                                     CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                       DEBTOR              PRIORITY            AMOUNT
                                                                                                STATUS                                                                 STATUS
17 TRAHWEN, LLC                             1365          Catherines, Inc.                    Administrative               $10,226.84 Catherines, Inc.               Administrative                 $0.00
   570 DELAWARE AVE
   BUFFALO, NY 14202                                      Catherines, Inc.                    Unsecured                    $39,760.24 Catherines, Inc.               Unsecured                 $39,760.24

                                                                                              Subtotal                     $49,987.08                                Subtotal                  $39,760.24

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

18 TWC CHANDLER, LLC                        5544          Tween Brands, Inc.                  Administrative                $2,321.78 Tween Brands, Inc.             Administrative                 $0.00
   BALLARD SPAHR LLP
   DUSTIN P. BRANCH, ESQ.                                 Tween Brands, Inc.                  Unsecured                  $517,201.92 Tween Brands, Inc.              Unsecured                $517,201.92
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                       Subtotal                   $519,523.70                                 Subtotal                 $517,201.92
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

19 WEINGARTEN NOSTAT, INC.                  4860          Lane Bryant, Inc.                   Administrative                  $427.06 Lane Bryant, Inc.              Administrative                 $0.00
   C/O WEINGARTEN REALTY
   INVESTORS                                              Lane Bryant, Inc.                   Unsecured                  $199,035.58 Lane Bryant, Inc.               Unsecured                $199,035.58
   ATTN: LITIGATION DIVISION
   2600 CITADEL PLAZA DR., SUITE 125                                                          Subtotal                   $199,462.64                                 Subtotal                 $199,035.58
   HOUSTON, TX 77008

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

20 WG TAVERN SQUARE VENTURE LLC 4436                      AnnTaylor Retail, Inc.              Administrative                $8,703.33 AnnTaylor Retail, Inc.         Administrative                 $0.00
   C/O GROSS, ROMANICK, DEAN &
   DESIMONE, PC                                           AnnTaylor Retail, Inc.              Unsecured                  $499,264.47 AnnTaylor Retail, Inc.          Unsecured                $499,264.47
   3975 UNIVERSITY DRIVE, SUITE 410
   FAIRFAX, VA 22030-2520                                                                     Subtotal                   $507,967.80                                 Subtotal                 $499,264.47

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

                                                          TOTAL                                                        $ 5,345,118.88 TOTAL                                                 $ 4,863,431.13




                                                                                                                                                                                      Page 4 of 4
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                           Document    Page 23 of 44



                                  EXHIBIT B

                                    Redline
Case 20-33113-KRH               Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                             Desc Main
                                       Document    Page 24 of 44


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     RETAIL GROUP, INC., et al.,1                                             )    Case No. 20-33113 (KRH)
                                                                              )
                                Reorganized Debtors.                          )    (Jointly Administered)
                                                                              )

              ORDER SUSTAINING THE PLAN ADMINISTRATOR’S THIRTY-FIRST
                           OMNIBUS OBJECTION TO CLAIMS
                          (NO LIABILITY LEASE CLAIMS AND
                        PARTIALLY SATISFIED LEASE CLAIMS)
              Upon the objection (the “Objection”)2 of Jackson Square Advisors LLC, in its capacity as

 the Plan Administrator of the above-captioned reorganized debtors and debtors-in-possession

 (collectively, the “Debtors”), for entry of an order (this “Order”), modifying, disallowing and

 expunging the portion of each ProofProofs of Claim set forth on Schedules 1–2 attached hereto,

 all as more fully set forth in the Objection; and upon the Esposito Declaration; and this Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order

 of Reference from the United States District Court for the Eastern District of Virginia, dated



 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized Debtors’ service
        address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.

 2
        Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Objection [Docket
        No. ____].2333].

                                                             1
 253950457 v1
Case 20-33113-KRH         Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                    Desc Main
                                 Document    Page 25 of 44



 August 15, 1984; and that this Court may enter a final order consistent with Article III of the United

 States Constitution; and this Court having found that venue of this proceeding and the Objection

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

 the relief requested in the Objection is in the best interests of the Debtors’ estates, their creditors,

 and other parties in interest; and this Court having found that the Plan Administrator’s notice of

 the Objection and opportunity for a hearing on the Objection were appropriate under the

 circumstances and no other notice need be provided; and this Court having reviewed the Objection;

 and this Court having determined that the legal and factual bases set forth in the Objection establish

 just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

 after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Objection is sustained as set forth herein.

         2.      The No Liability Lease Claims set forth on the attached Schedule 1 are hereby

 disallowed and expunged in their entirety.

         3.      The Administrative Portion of each of the Partially Satisfied Lease Claims set forth

 on the attached Schedule 2 is hereby disallowed and expunged; provided that this Order will not

 affect the unsecured amounts identified on Schedule 2 attached hereto in the column titled

 “Modified Claims.” All parties’ rights are reserved with respect to the Modified Claims, including

 the Plan Administrator’s right to file a further objection and seek disallowance thereof and the

 GUC Trust’s right to object to the unsecured amounts identified on Schedule 2.

         4.      The Plan Administrator’s objection to the Disputed Claims addressed in the

 Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

 Order shall be deemed a separate order with respect to each claim. Any stay of this Order pending

 appeal by any claimant subject to this Order shall only apply to the contested matter that involves




                                                    2
Case 20-33113-KRH        Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                    Desc Main
                                Document    Page 26 of 44



 such claimant and shall not act to stay the applicability or finality of this Order with respect to the

 other contested matters covered hereby.

        5.      Nothing in this Order shall affect the Plan Administrator’s right to object to any of

 the Modified Claims or any other Proofs of Claim at a future date.

        6.      The Claims Agent is authorized and directed to modify the claims register in

 accordance with entry of the relief granted in this Order.

        7.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

 amount of any particular claim against a Debtor entity; (b) a waiver of the Plan Administrator’s or

 any other party in interest’s right to dispute any particular claim on any grounds; (c) a promise or

 requirement to pay any particular claim; (d) an implication or admission that any particular claim

 is of a type specified or defined in this Order or the Objection; (e) a request or authorization to

 assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

 waiver or limitation of the Plan Administrator’s or any other party in interest’s rights under the

 Bankruptcy Code or any other applicable law; or (g) a concession by the Plan Administrator or

 any other party in interest that any liens (contractual, common law, statutory, or otherwise)

 satisfied pursuant to this Order are valid and the Plan Administrator and all other parties in interest

 expressly reserve their rights to contest the extent, validity, or perfection or to seek avoidance of

 all such liens. Any payment made pursuant to this Order should not be construed as an admission

 as to the validity, priority, or amount of any particular claim or a waiver of the Plan Administrator’s

 or any other party in interest’s rights to subsequently dispute such claim.

        8.      The Plan Administrator is authorized to take all actions necessary to effectuate the

 relief granted in this Order in accordance with the Objection.




                                                  3
Case 20-33113-KRH       Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                  Desc Main
                               Document    Page 27 of 44



        9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  Dated: __________
  Richmond, Virginia                                United States Bankruptcy Judge




                                                   4
Case 20-33113-KRH              Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                      Document    Page 28 of 44


  WE ASK FOR THIS:

  /s/ Cullen D. Speckhart
  COOLEY LLP
  Cullen D. Speckhart (VSB 79096)
  Olya Antle (VSB 83153)
  1299 Pennsylvania Avenue, NW, Suite 700
  Washington, DC 20004-2400
  Telephone:      (202) 842-7800
  Facsimile:      (202) 842-7899

  Counsel to the Plan Administrator


                                         CERTIFICATION OF ENDORSEMENT
                                      UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Cullen D. Speckhart




                                                              5
 253950457 v1
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                           Document    Page 29 of 44



                                   Schedule 1

                            No Liability Lease Claims




 253950457 v1
                                Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                             Document       Page 30 of 44
                                                                         Retail Group, Inc. 20-33113 (KRH)
                                                                        Thirty-First Omnibus Claims Objection
                                                                       Schedule 1 - No Liability (Lease) Claims - REDLINE
                                                                                                                                                                                 ASSERTED CLAIM
    NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
1   156 FIFTH AVENUE CORP.                                                                     2/18/2021       20-33122 (KRH) Ann, Inc.                                 6204          $ 32,289.54*
    C/O SPOTTS FAIN PC
    411 E. FRANKLIN ST., STE. 600
    RICHMOND, VA 23219

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

2   156 FIFTH AVENUE CORP.                                                                     2/18/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6194          $ 32,289.54*
    C/O SPOTTS FAIN PC
    411 E. FRANKLIN ST., STE. 600
    RICHMOND, VA 23219

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

3   171 EAST 84TH OWNERS LLC                                                                   3/12/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6281           $ 46,475.41
    C/O PATRICK MILNER
    GARAGE MANAGEMENT COMPANY
    770 LEXINGTON AVE, 11TH FLOOR
    NEW YORK, NY 10065

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

4   171 EAST 84TH OWNERS, LLC                                                                  1/19/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    5840           $ 36,501.00
    C/O CHAPMAN CONSULTING LLC
    770 LEXINGTON AVENUE 11TH FLOOR
    NEW YORK, NY 10065

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

5   ARCP MT ABILENE TX, LLC                                                                    1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5641              $ 474.14
    C/O KUTAK ROCK LLP
    ATTN: LISA M. PETERS, ESQ.
    1650 FARNAM STREET
    OMAHA, NE 68102

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

6   ARCP MT BOWLING GREEN KY, LLC                                                              1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5674              $ 187.06
    C/O KUTAK ROCK LLP
    ATTN: LISA M. PETERS
    1650 FARNAM STREET
    OMAHA, NE 68102

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




           * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 1 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 31 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
7    ARCP MT LAWTON OK, LLC                                                                     1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5615             $ 200.53
     C/O KUTAK ROCK LLP
     ATTN: LISA M. PETERS, ESQ.
     1650 FARNAM STREET
     OMAHA, NE 68102

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

8    ARCP MT MONROE LA, LLC                                                                     1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5604             $ 246.42
     C/O KUTAK ROCK LLP
     ATTN: LISA M. PETERS
     1650 FARNAM STREET
     OMAHA, NE 68102

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

9    BELDEN PARK DELAWARE, LLC                                                                  1/18/2021       20-33170 (KRH) Tween Brands, Inc.                        5474           $ 14,055.56
     C/O ROBERT L. STARK ENTERPRISES, INC.
     629 EUCLID AVE, SUITE 1300
     CLEVELAND, OH 44114

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

10   BRANDON SHOPPING CENTER PARTNERS LTD.                                                      1/14/2021       20-33170 (KRH) Tween Brands, Inc.                        5314             $ 880.79
     C/O BARCLAY DAMON, LLP
     ATTN: NICLAS A. FERLAND, ESQ.
     545 LONG WHARF DRIVE, 9TH FLOOR
     NEW HAVEN, CT 06511

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

11   BRE THRONE GARNER TOWNE SQUARE LP                                                          1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5675             $ 185.91
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

12   CAMDEN VILLAGE LLC                                                                         1/15/2021       20-33136 (KRH) Ascena Retail Holdings, Inc.              5399           $ 11,779.19
     C/O LA PIETRA AND NERLAND
     GREGORY NERLAND
     ONE KAISER PLAZA, SUITE 1015
     OAKLAND, CA 94612

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 2 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 32 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
13   CAPITAL AUGUSTA PROPERTIES LLC                                                             1/18/2021       20-33154 (KRH) Lane Bryant, Inc.                         5635            $ 4,631.35
     GOULSTON & STORRS PC
     C/O VANESSA P. MOODY
     400 ATLANTIC AVENUE
     BOSTON, MA 02110

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

14   CENTERTON SQUARE OWNERS, LLC                                                               1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5643           $ 17,733.97
     C/O MICHAEL S. AMATO, ESQ.
     RUSKIN MOSCOU FALTISCHEK, P.C.
     1425 RXR PLAZA
     UNIONDALE, NY 11556-1425

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

15   COLE MT RAPID CITY SD(I), LLC                                                              1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5601             $ 300.44
     C/O KUTAK ROCK LLP
     ATTN: LISA M PETERS, ESQ.
     1650 FARNAM STREET
     OMAHA, NE 68102

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

16   COLISEUM SHOPPES LP                                                                        1/13/2021       20-33158 (KRH) Catherines, Inc.                          5251            $ 3,600.19
     JOHN R. HUMPHREY
     TAFT STETTINIUS & HOLLISTER LLP
     ONE INDIANA SQUARE
     SUITE 3500
     INDIANAPOLIS, IN 46204

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

17   CPT CREEKSIDE TOWN CENTER, LLC                                                             1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5779           $ 10,683.02
     CLARK HILL PLC
     C/O DAVID M. BLAU, ESQ.
     151 S. OLD WOODWARD AVE., STE. 200
     BIRMINGHAM, MI 48009

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

18   CPT PEACHTREE FORUM I, LLC                                                                 3/23/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6312            $ 3,894.89
     C/O DAVID B. KITCHENS, ESQUIRE
     KITCHENS KELLEY GAYNES P.C.
     GLENRIDGE HIGHLANDS ONE, SUITE 800
     5555 GLENRIDGE CONNECTOR
     ATLANTA, GA 30342

     Reason: No liability exists on the Debtors' books and records. The liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.

            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 3 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 33 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                   ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                    CLAIM #       AMOUNT
19   CTC GILBERT PHASE 1, L.L.C.                                                                1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                          5753            $ 7,817.14
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

20   DEVIL'S LAKE ROAD, LLC                                                                     1/18/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    5578            $ 7,010.22
     LOUIS F. SOLIMINE - THOMPSON HINE LLP
     312 WALNUT STREET-14TH FLOOR
     CINCINNATI, OH 45202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

21   EKLECCO NEWCO LLC                                                                          1/15/2021       20-33154 (KRH) Lane Bryant, Inc.                          5369            $ 484.35*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

22   EKLECCO NEWCO LLC                                                                          1/15/2021       20-33170 (KRH) Tween Brands, Inc.                         5372              $ 9.90*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

23   ENVISION USA (STL), LLC                                                                    1/19/2021       20-33158 (KRH) Catherines, Inc.                           5756            $ 1,071.47
     C/O CKE PROPERTIES
     1480 WOODSTONE DR., SUITE 215
     ST.CHARLES, MO 63304

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

24   FAIRLANE 28, LLC                                                                           1/19/2021       20-33158 (KRH) Catherines, Inc.                           5883            $ 6,375.90
     C/O DAVID M. BLAU, ESQ.
     CLARK HILL PLC
     151 S. OLD WOODWARD AVE., STE. 200
     BIRMINGHAM, MI 48009

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.



            * Indicates claim contains unliquidated and/or undetermined amounts                                                                            Page 4 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 34 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
25   FOX VALLEY MALL, LLC                                                                       1/19/2021       20-33154 (KRH) Lane Bryant, Inc.                         5901               $ 26.06
     BALLARD SPAHR LLP
     C/O DUSTIN P. BRANCH, ESQ.
     2029 CENTURY PARK EAST, SUITE 1400
     LOS ANGELES, CA 90067-2915

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

26   FR FLORIDA, INC.                                                                           1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5833             $ 479.14
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FL
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

27   FR RIVERPOINT, LLC                                                                         1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5725                $ 1.07
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FL.
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

28   GALLERIA MALL INVESTORS, LP                                                                2/19/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6205             $ 990.71
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

29   GARDEN CITY OWNER LLC                                                                       3/8/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                    6269           $ 10,220.36
     C/O VANESSA P. MOODY
     GOULSTON & STORRS PC
     400 ATLANTIC AVENUE
     BOSTON, MA 02110

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

30   GOVERNOR PLAZA ASSOCIATES                                                                  1/19/2021       20-33158 (KRH) Catherines, Inc.                          5863                $ 4.71
     ATTN: LESLIE C. HEILMAN, ESQ.
     C/O BALLARD SPAHR LLP
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.



            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 5 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 35 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
31   GREENWOOD PLACE COMMONS, LP                                                                1/13/2021       20-33158 (KRH) Catherines, Inc.                          5248            $ 2,764.23
     JOHN R. HUMPHREY
     TAFT STETTINIUS & HOLLISTER LLP
     ONE INDIANA SQUARE
     SUITE 3500
     INDIANAPOLIS, IN 46204

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

32   HVTC, LLC                                                                                  1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5912            $ 5,190.12
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH FLOOR
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

33   IREIT FLOWOOD DOGWOOD, L.L.C.                                                              1/13/2021       20-33170 (KRH) Tween Brands, Inc.                        5244            $ 703.15*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

34   IREIT WEST VALLEY CITY LAKE PARK, L.L.C.                                                   1/13/2021       20-33154 (KRH) Lane Bryant, Inc.                         5252            $ 554.37*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

35   MN-CRYSTAL CENTER-QRX, LLC                                                                 1/13/2021       20-33158 (KRH) Catherines, Inc.                          5240            $ 220.42*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 6 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 36 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                       ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                      CLAIM #         AMOUNT
36   OLD ORCHARD URBAN LIMITED PARTNERSHIP                                                      1/14/2021       20-33170 (KRH) Tween Brands, Inc.                            5326             $ 1,367.71
     C/O BARCLAY DAMON, LLP
     ATTN: NICLAS A. FERLAND, ESQ.
     545 LONG WHARF DRIVE, 9TH FLOOR
     NEW HAVEN, CT 06511

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

37   PSLP LLC, A NEW JERSEY LIMITED LIABILITY COMPANY, SUCCESSOR BY                              4/1/2021       20-33132 (KRH) AnnTaylor Retail, Inc.                        6353             $ 1,744.04
     MERGER TO PALMER SQUARE LIMITED PARTN
     CLARK HILL PLC
     C/O NELSON O. ROPKE
     500 WOODWARD AVENUE
     SUITE 3500
     DETROIT, MI 48226

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

38   PYRAMID WALDEN COMPANY, LP                                                                 1/15/2021       20-33170 (KRH) Tween Brands, Inc.                            5390             $ 379.73*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

39   RAMCO JACKSONVILLE LLC                                                                     1/19/2021       20-33158 (KRH) Catherines, Inc.                              5897           $ 12,657.98*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

40   RLP DEVELOPMENT COMPANY                                                                    2/12/2021       20-33113 (KRH) Ascena Retail Group, Inc.                     6188            $ 13,854.18
     514 EAST VANDALIA
     EDWARDSVILLE, IL 62025

     Reason: No liability exists on the Debtors' books and records on account of a Maurices Incorporated lease. Maurices Incorporated is not a legal entity in this bankruptcy case.




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                              Page 7 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                  Desc Main
                                                                              Document       Page 37 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                  ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                   CLAIM #       AMOUNT
41   SALMON RUN SHOPPING CENTER, L.L.C.                                                         1/15/2021       20-33170 (KRH) Tween Brands, Inc.                        5368            $ 362.32*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

42   SANGERTOWN SQUARE, L.L.C.                                                                  1/15/2021       20-33170 (KRH) Tween Brands, Inc.                        5391           $ 1,050.29*
     C/O BARCLAY DAMON LLP
     ATTN: KEVIN M. NEWMAN
     BARCLAY DAMON TOWER
     125 EAST JEFFERSON STREET
     SYRACUSE, NY 13202

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

43   SP PORTERS VALE, LLC                                                                       1/19/2021       20-33170 (KRH) Tween Brands, Inc.                        5613              $ 222.31
     C/O BALLARD SPAHR LLP
     ATTN: LESLIE C. HEILMAN, ESQ.
     919 N. MARKET STREET, 11TH F
     WILMINGTON, DE 19801

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

44   STUYVESANT PLAZA                                                                           9/21/2020       20-33132 (KRH) AnnTaylor Retail, Inc.                    1956          $ 774,229.85
     4 TOWER PLACE
     SUITE 101
     ALBANY, NY 12203

     Reason: No liability exists on the Debtors' books and records. The lease associated with this claim was assumed and assigned to Premium Brands Opco LLC.

45   TOWNE CENTER VENTURE, L.L.P.                                                               1/19/2021       20-33158 (KRH) Catherines, Inc.                          5782            $ 1,885.06
     2001 KIRBY DRIVE, SUITE 610
     HOUSTON, TX 77019

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

46   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33115 (KRH) Charming Shoppes, Inc.                    6361            $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.



            * Indicates claim contains unliquidated and/or undetermined amounts                                                                           Page 8 of 9
                                 Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                              Document       Page 38 of 44
                                                                          Retail Group, Inc. 20-33113 (KRH)
                                                                         Thirty-First Omnibus Claims Objection
                                                                        Schedule 1 - No Liability (Lease) Claims
                                                                                                                                                                                   ASSERTED CLAIM
     NAME                                                                                     DATE FILED        CASE NUMBER                    DEBTOR                    CLAIM #       AMOUNT
47   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33115 (KRH) Charming Shoppes, Inc.                     6362             $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

48   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    6359             $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

49   WPI - GRAND PLAZA SAN MARCOS, LLC                                                           4/2/2021       20-33144 (KRH) Lane Bryant #6243, Inc.                    6365             $ 6,813.01
     UAP - GRAND PLAZA, LLC
     C/O NEWMARK MERRILL COMPANIES, INC.
     ATTN: CATRINA BRANNON
     427 COLLEGE BOULEVARD, SUITE K
     OCEANSIDE, CA 92057

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

50   WRIT 1140, LLC                                                                             3/24/2021       20-33113 (KRH) Ascena Retail Group, Inc.                  6323            $ 41,256.81
     C/O WASHREIT
     1775 EYE STREET NW, SUITE 1000
     WASHINGTON, DC 20006

     Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

                                                                                                                                                                    TOTAL              $ 1,136,594.59*
                                                                                                                                                                                       $1,116,972.89




            * Indicates claim contains unliquidated and/or undetermined amounts                                                                            Page 9 of 9
Case 20-33113-KRH   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48   Desc Main
                           Document    Page 39 of 44



                                    Schedule 2

                          Partially Satisfied Lease Claims




 253950457 v1
                                    Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                            Retail Group, Inc. 20-33113
                                                                                 Document       Page 40(KRH)
                                                                                                           of 44
                                                                           Thirty-First Omnibus Claims Objection
                                                                           Schedule 2 - Partially Satisfied Claims - REDLINE
                                                                                     ASSERTED CLAIMS                                                             MODIFIED CLAIMS
    NAME                                     CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                       DEBTOR               PRIORITY            AMOUNT
                                                                                                 STATUS                                                                  STATUS
1   330 MADISON ASSOCIATES, LLC              6198          AnnTaylor Retail, Inc.              Administrative             $182,291.75 AnnTaylor Retail, Inc.           Administrative                 $0.00
    C/O JONES LANG LASALLE
    AMERICAS, INC.                                         AnnTaylor Retail, Inc.              Unsecured                $2,331,257.18 AnnTaylor Retail, Inc.           Unsecured              $2,331,257.18
    330 MADISON AVENUE
    2ND FLOOR MANAGEMENT OFFICE                                                                Subtotal                 $2,513,548.93                                  Subtotal               $2,331,257.18
    ATTENTION: GENERAL MANAGER
    NEW YORK, NY 10017

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

2   ASH TREE SQUARE, LLC                     3077          Lane Bryant, Inc.                   Administrative                  $460.68 Lane Bryant, Inc.               Administrative                 $0.00
    C/O MANCO ABBOTT
    P.O BOX 9440                                           Lane Bryant, Inc.                   Unsecured                  $224,227.10 Lane Bryant, Inc.                Unsecured                $224,227.10
    FRESNO, CA 93792-9440
                                                                                               Subtotal                   $224,687.78                                  Subtotal                 $224,227.10

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

3   BELLEVUE SQUARE, LLC                     6236          AnnTaylor Retail, Inc.              Administrative                  $783.00 AnnTaylor Retail, Inc.          Administrative                 $0.00
    NOLD MUCHINSKY PLLC
    10500 NE 8TH STREET, SUITE 930                         AnnTaylor Retail, Inc.              Unsecured                  $496,901.17 AnnTaylor Retail, Inc.           Unsecured                $496,901.17
    BELLEVUE, WA 98004
                                                                                               Subtotal                   $497,684.17                                  Subtotal                 $496,901.17

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

4   BFW/HOWELL ASSOCIATES, LLC               943           Tween Brands, Inc.                  Administrative                $6,459.96 Tween Brands, Inc.              Administrative                 $0.00
    570 DELAWARE AVE
    BUFFALO, NY 14202                                      Tween Brands, Inc.                  Unsecured                  $143,984.69 Tween Brands, Inc.               Unsecured                $143,984.69

                                                                                               Subtotal                   $150,444.65                                  Subtotal                 $143,984.69

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

5   CRAIG REALTY GROUP-TULARE,               2557          Lane Bryant #6243, Inc.             Administrative               $71,512.96 Lane Bryant #6243, Inc.         Administrative                 $0.00
    LLC
    CRAIG REALTY GROUP; ATTN: T.                           Lane Bryant #6243, Inc.             Unsecured                  $100,175.38 Lane Bryant #6243, Inc.          Unsecured                $100,175.38
    SWAN
    4100 MACARTHUR BLVD., STE. 100                                                             Subtotal                   $171,688.34                                  Subtotal                 $100,175.38
    NEWPORT BEACH, CA 92660

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

6   CRAIG REALTY GROUP-TULARE,               2730          Tween Brands, Inc.                  Administrative               $67,057.07 Tween Brands, Inc.              Administrative                 $0.00
    LLC
    ATTN: T. SWAN                                          Tween Brands, Inc.                  Unsecured                    $27,814.36 Tween Brands, Inc.              Unsecured                 $27,814.36
    4100 MACARTHUR BLVD., STE. 100
    NEWPORT BEACH, CA 92660                                                                    Subtotal                     $94,871.43                                 Subtotal                  $27,814.36

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

                                                                                                                                                                                        Page 1 of 5
                                    Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                            Retail Group, Inc. 20-33113
                                                                                 Document       Page 41(KRH)
                                                                                                           of 44
                                                                           Thirty-First Omnibus Claims Objection
                                                                           Schedule 2 - Partially Satisfied Claims
                                                                                     ASSERTED CLAIMS                                                          MODIFIED CLAIMS
    NAME                                     CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                      DEBTOR             PRIORITY            AMOUNT
                                                                                                 STATUS                                                               STATUS
7   DULLES 28 RETAIL CENTRE GROUP            228           Tween Brands, Inc.                  Administrative                $2,535.85 Tween Brands, Inc.           Administrative                 $0.00
    L.L.C.
    LERNER CORPORATION                                     Tween Brands, Inc.                  Unsecured                    $81,517.82 Tween Brands, Inc.           Unsecured                 $81,517.82
    2000 TOWER OAKS BLVD., 8TH
    FLOOR                                                                                      Subtotal                     $84,053.67                              Subtotal                  $81,517.82
    ROCKVILLE, MD 20852

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

8   DULLES TOWN CENTER MALL L.L.C. 747                     Tween Brands, Inc.                  Administrative                $7,406.83 Tween Brands, Inc.           Administrative                 $0.00
    LERNER CORPORATION
    2000 TOWER OAKS BLVD., 8TH                             Tween Brands, Inc.                  Unsecured                  $305,213.37 Tween Brands, Inc.            Unsecured                $305,213.37
    FLOOR
    ROCKVILLE, MD 20852                                                                        Subtotal                   $312,620.20                               Subtotal                 $305,213.37

    REEP-RTL DTC VA LLC AS
    TRANSFEREE OF DULLES TOWN
    CENTER MALL L.L.C.
    ATTN: ALAN RUBENSTEIN
    DULLES TOWN CENTER
    C/O REAL ESTATE
    51 MADISON AVENUE, 9TH FL
    NEW YORK, NY 10010-1603

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

9   FORUM LONE STAR, L.P.                    5503          Tween Brands, Inc.                  Administrative                $6,898.84 Tween Brands, Inc.           Administrative                 $0.00
    C/O JASPAN SCHLESINGER LLP
    300 GARDEN CITY PLAZA, 5TH                             Tween Brands, Inc.                  Unsecured                    $40,463.16 Tween Brands, Inc.           Unsecured                 $40,463.16
    FLOOR
    GARDEN CITY, NY 11530                                                                      Subtotal                     $47,362.00                              Subtotal                  $40,463.16

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

10 HAMMOND SQUARE, L.L.C                     3343          Tween Brands, Inc.                  Administrative               $12,545.01 Tween Brands, Inc.           Administrative                 $0.00
    ATTN: JUSTIN R. GLENN
    ADAMS AND REESE LLP                                    Tween Brands, Inc.                  Unsecured                    $20,863.83 Tween Brands, Inc.           Unsecured                 $20,863.83
    701 POYDRAS STREET, SUITE 4500
    NEW ORLEANS, LA 70139                                                                      Subtotal                     $33,408.84                              Subtotal                  $20,863.83

    Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




                                                                                                                                                                                     Page 2 of 5
                                   Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                         Desc Main
                                                                           Retail Group, Inc. 20-33113
                                                                                Document       Page 42(KRH)
                                                                                                          of 44
                                                                          Thirty-First Omnibus Claims Objection
                                                                          Schedule 2 - Partially Satisfied Claims
                                                                                     ASSERTED CLAIMS                                                                MODIFIED CLAIMS
   NAME                                      CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                          DEBTOR                   PRIORITY              AMOUNT
                                                                                                 STATUS                                                                         STATUS
11 HG GALLERIA, LLC                          2156         Tween Brands, Inc.                   Administrative               $31,276.40 Tween Brands, Inc.                     Administrative                     $0.00
   SIMON PROPERTY GROUP -
   BANKRUPTCY                                             Tween Brands, Inc.                   Unsecured                $1,087,284.18 Tween Brands, Inc.                      Unsecured                $1,087,284.18
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                 $1,118,560.58                                         Subtotal                 $1,087,284.18

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
12 HIGHLAND COMMONS ASSOCIATES, 1317                      Lane Bryant, Inc.                    Administrative                $5,492.11 Lane Bryant, Inc.                      Administrative                     $0.00
   LLC
   570 DELAWARE AVE                                       Lane Bryant, Inc.                    Unsecured                  $220,141.79 Lane Bryant, Inc.                       Unsecured            $0.00*$220,141.79
   BUFFALO, NY 14202
                                                                                               Subtotal                   $225,633.90                                         Subtotal          $0.00 $220,141.79
                                                                                                                                                                              *Amount modified to $0 per Order Dkt. No.
   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.                                    2252

13 KRE COLONIE OWNER LLC                     6240         Lane Bryant, Inc.                    Administrative                $6,189.99 Lane Bryant, Inc.                      Administrative                     $0.00
   BALLARD SPAHR LLP
   ATTN: DUSTIN P. BRANCH                                 Lane Bryant, Inc.                    Unsecured                    $11,351.35 Lane Bryant, Inc.                      Unsecured                    $11,351.35
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                        Subtotal                     $17,541.34                                        Subtotal                     $11,351.35
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

14 L.I. PORTFOLIO HOLDINGS, LLC              6126         AnnTaylor Retail, Inc.               Administrative               $10,451.51 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   DUSTIN P. BRANCH, ESQ.
   BALLARD SPAHR LLP                                      AnnTaylor Retail, Inc.               Unsecured                  $381,170.61 AnnTaylor Retail, Inc.                  Unsecured                  $381,170.61
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                        Subtotal                   $391,622.12                                         Subtotal                   $381,170.61
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

15 LINCOLN PLAZA CENTER, L.P.                2585         AnnTaylor Retail, Inc.               Administrative                $4,191.49 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   SIMON PROPERTY GROUP -
   BANKRUPTCY                                             AnnTaylor Retail, Inc.               Unsecured                  $125,163.86 AnnTaylor Retail, Inc.                  Unsecured                  $125,163.86
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                   $129,355.35                                         Subtotal                   $125,163.86

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.




                                                                                                                                                                                                Page 3 of 5
                                   Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                         Desc Main
                                                                           Retail Group, Inc. 20-33113
                                                                                Document       Page 43(KRH)
                                                                                                          of 44
                                                                          Thirty-First Omnibus Claims Objection
                                                                          Schedule 2 - Partially Satisfied Claims
                                                                                     ASSERTED CLAIMS                                                                MODIFIED CLAIMS
   NAME                                      CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                          DEBTOR                   PRIORITY              AMOUNT
                                                                                                 STATUS                                                                         STATUS
16 MALL AT MONTGOMERY, L.P.                  2568         AnnTaylor Retail, Inc.               Administrative               $10,826.40 AnnTaylor Retail, Inc.                 Administrative                     $0.00
   SIMON PROPERTY GROUP -
   BANKRUPTCY                                             AnnTaylor Retail, Inc.               Unsecured                  $379,504.11 AnnTaylor Retail, Inc.                  Unsecured                  $379,504.11
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                   $390,330.51                                         Subtotal                   $379,504.11

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
17 MEMORIAL CITY MALL, LP                    5519         Tween Brands, Inc.                   Administrative                $3,577.44 Tween Brands, Inc.                     Administrative                     $0.00
   C/O DUSTIN P. BRANCH, ESQ.
   BALLARD SPAHR LLP                                      Tween Brands, Inc.                   Unsecured                  $392,225.46 Tween Brands, Inc.                      Unsecured                  $392,225.46
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                        Subtotal                   $395,802.90                                         Subtotal                   $392,225.46
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

18 PIER PARK, LLC                            3310         Tween Brands, Inc.                   Administrative                $1,743.89 Tween Brands, Inc.                     Administrative                     $0.00
   SIMON PROPERTY GROUP
   ATTN: BANKRUPTCY                                       Tween Brands, Inc.                   Unsecured                    $85,871.14 Tween Brands, Inc.                     Unsecured                    $85,871.14
   225 WEST WASHINGTON STREET
   INDIANAPOLIS, IN 46204                                                                      Subtotal                     $87,615.03                                        Subtotal                     $85,871.14

   Reason: All administrative asserted liabilities for post-petition charges have been (1) paid through the date of the lease rejection for those leases ordered rejected or (2) no liability exists on the Debtor's
   books and records as the liability relates to executory contracts which were assumed and assigned to Premium Brands Opco LLC.
19 PREP HILLSIDE REAL ESTATE LLC             5300         Tween Brands, Inc.                   Administrative                  $224.95 Tween Brands, Inc.                     Administrative                     $0.00
   MEAGAN D. WEBB
   DIRECTOR OF LEGAL SERVICES                             Tween Brands, Inc.                   Unsecured                  $108,014.14 Tween Brands, Inc.                      Unsecured                  $108,014.14
   5905 E. GALBRAITH RD.
   SUITE 1000                                                                                  Subtotal                   $108,239.09                                         Subtotal                   $108,014.14
   CINCINNATI, OH 45236

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

20 TRAHWEN, LLC                              1365         Catherines, Inc.                     Administrative               $10,226.84 Catherines, Inc.                       Administrative                     $0.00
   570 DELAWARE AVE
   BUFFALO, NY 14202                                      Catherines, Inc.                     Unsecured                    $39,760.24 Catherines, Inc.                       Unsecured                    $39,760.24

                                                                                               Subtotal                     $49,987.08                                        Subtotal                     $39,760.24

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.




                                                                                                                                                                                                Page 4 of 5
                                   Case 20-33113-KRH                   Doc 2408 Filed 09/03/21 Entered 09/03/21 19:36:48                                   Desc Main
                                                                           Retail Group, Inc. 20-33113
                                                                                Document       Page 44(KRH)
                                                                                                          of 44
                                                                          Thirty-First Omnibus Claims Objection
                                                                          Schedule 2 - Partially Satisfied Claims
                                                                                    ASSERTED CLAIMS                                                            MODIFIED CLAIMS
   NAME                                     CLAIM#                    DEBTOR                   PRIORITY              AMOUNT                       DEBTOR              PRIORITY            AMOUNT
                                                                                                STATUS                                                                 STATUS
21 TWC CHANDLER, LLC                        5544          Tween Brands, Inc.                  Administrative                $2,321.78 Tween Brands, Inc.             Administrative                 $0.00
   BALLARD SPAHR LLP
   DUSTIN P. BRANCH, ESQ.                                 Tween Brands, Inc.                  Unsecured                  $517,201.92 Tween Brands, Inc.              Unsecured                $517,201.92
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                       Subtotal                   $519,523.70                                 Subtotal                 $517,201.92
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

22 WEINGARTEN NOSTAT, INC.                  4860          Lane Bryant, Inc.                   Administrative                  $427.06 Lane Bryant, Inc.              Administrative                 $0.00
   C/O WEINGARTEN REALTY
   INVESTORS                                              Lane Bryant, Inc.                   Unsecured                  $199,035.58 Lane Bryant, Inc.               Unsecured                $199,035.58
   ATTN: LITIGATION DIVISION
   2600 CITADEL PLAZA DR., SUITE 125                                                          Subtotal                   $199,462.64                                 Subtotal                 $199,035.58
   HOUSTON, TX 77008

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

23 WG TAVERN SQUARE VENTURE LLC 4436                      AnnTaylor Retail, Inc.              Administrative                $8,703.33 AnnTaylor Retail, Inc.         Administrative                 $0.00
   C/O GROSS, ROMANICK, DEAN &
   DESIMONE, PC                                           AnnTaylor Retail, Inc.              Unsecured                  $499,264.47 AnnTaylor Retail, Inc.          Unsecured                $499,264.47
   3975 UNIVERSITY DRIVE, SUITE 410
   FAIRFAX, VA 22030-2520                                                                     Subtotal                   $507,967.80                                 Subtotal                 $499,264.47

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

24 YTC MALL OWNER, LLC                      5484          Tween Brands, Inc.                  Administrative                $1,967.00 Tween Brands, Inc.             Administrative                 $0.00
   BALLARD SPAHR LLP
   DUSTIN P. BRANCH, ESQ.                                 Tween Brands, Inc.                  Unsecured                    $76,110.46 Tween Brands, Inc.             Unsecured                 $76,110.46
   2029 CENTURY PARK EAST, SUITE
   1400                                                                                       Subtotal                     $78,077.46                                Subtotal                  $76,110.46
   LOS ANGELES, CA 90067-2915

   Reason: All administrative asserted liabilities for post-petition lease charges have been paid through the date of the lease rejection.

                                                          TOTAL                                                        $ 8,350,089.51 TOTAL                                                 $ 7,894,517.37
                                                                                                                      $ 5,345,118.88                                                        $4,863,431.13




                                                                                                                                                                                      Page 5 of 5
